

117 HR 2149 IH: Protecting Americans with Pre-existing Conditions Act of 2021
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2149IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Ms. Kuster (for herself, Mr. Beyer, and Mr. Courtney) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that certain rules and guidance related to waivers for State innovation under the Patient Protection and Affordable Care Act shall have no force or effect. 
1.Short titleThis Act may be cited as the Protecting Americans with Pre-existing Conditions Act of 2021. 2.Providing that certain rules and guidance related to waivers for State innovation under the Patient Protection and Affordable Care Act shall have no force or effect (a)In generalThe Secretary of Health and Human Services and the Secretary of the Treasury may not take any action to implement, enforce, or otherwise give effect to the rules and guidance described in subsection (b), and no such rules and guidance shall have any force or effect. 
(b)Rules and guidanceThe rules and guidance described in this subsection are the following: (1)The provisions in the final rule issued by the Secretary of Health and Human Services and the Secretary of the Treasury on January 19, 2021, relating to Updates to State Innovation Waiver (Section 1332 Waiver) Implementing Regulations (86 Fed. Reg. 6138). 
(2)The guidance issued by such Secretaries entitled State Relief and Empowerment Waivers (83 Fed. Reg. 53575 (October 24, 2018)), or any other rule promulgated to give effect to such guidance. 